—Judgment, Supreme Court, New York County (Colleen McMahon, J.), rendered August 20, 1997, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to a term of 7 years to life, unanimously affirmed.
Defendant was not deprived of a fair trial by the fact that the court introduced his counsel to the jury panel as a Legal Aid Society attorney. A curative instruction would have been a sufficient remedy, but defendant declined the court’s offer to give such an instruction. In any event, in the circumstances here presented, this isolated remark could not have affected the verdict. Concur — Rosenberger, J. P., Tom, Rubin, Saxe and Buckley, JJ.